Citation Nr: 1422347	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  03-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a right shoulder disability from April 2, 2002.  

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 13, 1979 to October 31, 1979; from January 25, 1991 to March 26, 1991; and from June 9, 2001 to June 23, 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which, in pertinent part, denied service connection for a left shoulder disorder, and granted service connection at a 10 percent disability rating for a right shoulder disability, effective from June 24, 2001.  The veteran filed a notice of disagreement in October 2002.

In March 2003, the RO increased the evaluation for the right shoulder disability to 20 percent, effective April 2, 2002.  

In a decision issued in December 2004, the Board denied an initial rating in excess of 10 percent for the service-connected right shoulder disability from June 24, 2001, to April 1, 2002; and denied a rating in excess of 20 percent from April 1, 2002.  The Board also denied service connection for the left shoulder disability.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which granted the parties' (the Veteran and the VA) Joint Motion for Remand (JMR) in an Order issued in September 2005.  The JMR, filed with the Court in August 2005, included a withdrawal of the Veteran's appeal concerning an increased disability rating for his right shoulder disability for the period prior to April 1, 2002.  Therefore, with respect to the increased rating claim, only the issue of a higher rating from April 2, 2002, remained on appeal.  

The Board remanded the Veteran's claims in August 2006.  In a December 2007 decision, the Board denied the claims.  The Veteran appealed the Board's decision to the Court.  In an Order issued in November 2008, the Court granted the parties' JMR, and vacated the Board's December 2007 decision.  

In March 2010, the Board remanded the claims for additional development.  They now return for further appellate consideration.

A claim for TDIU exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA can, however, specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  The record reflects that during the course of this appeal, entitlement to TDIU was denied in a November 2013 rating decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  To date, the Veteran has not filed a notice of disagreement as to that decision.  Given the foregoing, the TDIU rating claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over that claim and need not refer or remand that matter.

In a December 2012 statement, the Veteran raised a claim for service connection for nerve damage secondary to his right shoulder disability.  In a March 2014 Informal Hearing Presentation, a petition to reopen a claim for service connection for gastroesophageal reflux disease was submitted and, a claim for an earlier effective date for a service-connected depressive disorder was raised.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  3
8 C.F.R. § 19.9(b) (2013). 

The March 2014 IHP also appears to reflect disagreement with the April 2012 rating decision, as well as the November 2013 rating decision that denied service connection for herniated cervical disc (C6-7) status post fusion.  The RO should clarify the Veteran's intention with respect to these matters.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent from April 2, 2002, for his service-connected right shoulder disability.  He also seeks service connection for a left shoulder disability, to include as secondary to his service-connected right shoulder disability.  Additional development is needed prior to adjudication of these claims.

There appear to be outstanding, relevant Social Security Administration (SSA) records.  A September 2013 SSA decision shows disability benefits were awarded based on degenerative joint disease of the bilateral shoulders.  The SSA records must be obtained.

Also, in a January 2013 statement, the Veteran indicated that relevant treatment records dated since January 22, 2014, are available from the Little Rock VA Health Care System.  The most recent VA treatment records in the claims file are dated December 30, 2013.  Updated VA treatment records must be obtained.  

Finally, the Veteran underwent a VA examination for his left shoulder disability in April 2010.  The examiner indicated that there was no left shoulder pathology or diagnosis and thus, did not provide a nexus opinion.  However, the record contains diagnoses pertaining to the left shoulder, including acromioclavicular (AC) joint osteoarthritis (see Dr. Higgins' April 2002 and July 2002 treatment notes); mild tendinosis of the supraspinatus tendon without tear, Grade I strain of the deltoid muscle, and mild degenerative changes of AC joint (see MRI dated August 2003); and rotator cuff tendonitis (see September 2003 VA consult results).  

In addition, since that examination the Veteran submitted a private medical opinion in April 2014 which indicates that it is 'plausible that the right shoulder injury aggravated the left shoulder.'  

A medical opinion is needed to determine whether any diagnosed left shoulder condition, to include those noted above, is related to: the June 1981 in-service left upper back muscle strain; his June 2001 right shoulder injury; or his current service-connected right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare providers who have treated him for his right and left shoulder disabilities.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  Also obtain any and all relevant records from the Little Rock VA HCS dated after December 30, 2013.  If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified and allowed an opportunity to provide the records.

2.  Obtain the Veteran's SSA records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

3.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA evaluation to determine the nature and etiology of his claimed left shoulder disability.  The examiner must review the claims file.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  The examiner is to:

(i)  Identify any and all left shoulder disorders diagnosed since June 2001.

(ii)  The examiner is further asked to provide a medical opinion as to whether it is at least as likely as not that any left shoulder disorder diagnosed on examination, or any diagnosis noted in the record since June 2001 (to include, but not limited to AC joint osteoarthritis, mild tendinosis of the supraspinatus tendon, Grade I strain of the deltoid muscle, and mild degenerative changes of the AC joint; and rotator cuff tendonitis) (i.e., at a least a 50 percent probability) had onset during a period of ACDUTRA service from June 13, 1979 to October 31, 1979; from January 25, 1991 to March 26, 1991; and from June 9, 2001 to June 23, 2001; or is otherwise related to a period of ACDUTRA service.

In providing the requested opinion, the examiner is to consider whether any left shoulder disability is the result of the Veteran's June 1981 in-service left upper back muscle strain; or, the result of his June 2001 right shoulder injury.

(iii)  The examiner is further asked to provide a medical opinion as to whether it is at least as likely as not that any left shoulder disorder diagnosed on examination, or any diagnosis noted in the record since June 2001 (to include, but not limited to AC joint osteoarthritis, mild tendinosis of the supraspinatus tendon, Grade I strain of the deltoid muscle, and mild degenerative changes of AC joint; and rotator cuff tendonitis) (i.e., at a least a 50 percent probability) is caused or aggravated by the service-connected right shoulder disability.

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale must be provided for all opinions rendered.  If the VA examiner determines that he or she is unable to provide the requested medical opinions without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



